Case 4:20-cv-02992 Document 27 Filed on 09/03/21 in TXSD Page 1 of 21
                                                                                United States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
                                                                                 September 03, 2021
                                                                                  Nathan Ochsner, Clerk

                      UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF TEXAS
                           HOUSTON DIVISION

        LNY 5003 LLC,                   § CIVIL ACTION NO.
                   Plaintiff,           § 4:20-cv-02992
                                        §
                                        §
                vs.                     § JUDGE CHARLES ESKRIDGE
                                        §
                                        §
        ZURICH AMERICAN                 §
        INSURANCE                       §
        COMPANY,                        §
                 Defendant.             §

                         OPINION AND ORDER
                      DENYING MOTION TO REMAND
             The motion by Plaintiff LNY 5003, LLC to remand this
       action to Texas state court is denied. Dkt 11. The motion by
       Defendant Zurich American Insurance Company to conduct
       jurisdictional discovery is denied as moot. Dkt 18.
                 1. Background
             The caption in this action suggests that it’s a coverage dispute
       between a company and its insurance carrier. But LNY is actually
       a recently created and relatively minor entity nestled within a vast,
       complex corporate structure atop which sits Fertitta
       Entertainment, Inc and Fertitta Hospitality, LLC. These two
       Fertitta entities are the actual insureds under the subject policy.
       LNY proceeds here by a putative assignment from them that
       purportedly allows this coverage dispute with Zurich to be
       litigated in state court what diversity jurisdiction would otherwise
       require the Fertitta entities to litigate in federal court.
             LNY, as the party at the top of the caption, has citizenship
       in Texas and Illinois. Dkt 1-2 at ¶ 2. But to understand why that
       is so requires a bit of explanation.
Case 4:20-cv-02992 Document 27 Filed on 09/03/21 in TXSD Page 2 of 21




            Tilman J. Fertitta is a global leader in the dining, hospitality,
       entertainment, and gaming industries. From Houston, he’s the
       sole shareholder, chairman, and chief executive officer of Fertitta
       Entertainment, Inc, which is a Texas corporation with its
       principal place of business in Texas. Dkt 1 at 2; Dkt 14-1 at 149,
       164. Mr Fertitta is also the president of Fertitta Hospitality, LLC,
       a Texas limited liability corporation. For purposes of federal
       diversity jurisdiction, an LLC is a citizen of the state where it’s
       organized or of the states of which its members are citizens.
       Harvey v Grey Wolf Drilling Co, 542 F3d 1077, 1078 (5th Cir 2008).
       The record in that regard establishes that, in addition to Mr
       Fertitta, the directors of Fertitta Hospitality include Paige Fertitta
       (his former wife) and an individual named Kelly Roberts, all of
       whom appear to be Texas residents. Dkt 1-9 (2018 franchise tax
       public information report).
            Fertitta Entertainment is also the parent company of (among
       many other entities) the Houston Rockets, Landry’s Inc, the
       Golden Nugget Casinos, and—important here—the steakhouse
       chain of Morton’s of Chicago, Inc. Dkt 14-1 at 164; Dkt 11-3
       at ¶ 3. Morton’s is an Illinois corporation with its principal place
       of business in Texas. Dkt 11-3 at ¶ 3. Also somewhere else below
       Fertitta Entertainment is LNY, a Texas LLC formed in
       February 2020. Dkt 14-1 at 173. And Morton’s is the sole
       member of LNY, which thus also gives LNY Illinois citizenship.
       Dkt 1-2 at ¶ 2.
            Zurich, as the party at the bottom of the caption, can be
       understood in a much more transparent and straightforward
       manner. It’s a New York corporation with its principal place of
       business in Illinois. Dkt 1-2 at ¶ 3.
            Behind the caption is an international insurance-coverage
       dispute arising from the COVID-19 pandemic. Zurich issued an
       insurance policy to Fertitta Entertainment and Fertitta
       Hospitality with an effective date from May 2019 through
       May 2020. Dkt 14-1 at 11, 149 (insurance policy). The policy
       covered seventeen restaurants, most of which are owned by
       Morton’s. Of the covered restaurants, seven are in Canada, three
       are in China, three are in Hong Kong, and one is in each of




                                         2
Case 4:20-cv-02992 Document 27 Filed on 09/03/21 in TXSD Page 3 of 21




       Taiwan, Macau, Singapore, and Mexico. Dkt 11-2 at 4. The policy
       admonishes the Fertitta enterprises in relevant part that:
                Your rights and duties under this policy may not
                be transferred without our written consent
                except in the case of death of an individual
                Named Insured.
       Dkt 14-1 at 42.
            LNY observes in its briefing, “In late 2019, the COVID-19
       virus was first identified in Wuhan, China and subsequently
       spread across the globe.” Dkt 19 at 3. All are well aware of the
       extreme, global slowdown in business that came with reaction to
       the COVID-19 pandemic in March 2020. Restaurants were surely
       among the hardest hit industries, with many experiencing an
       abrupt stoppage that lasted for months. Given their operations
       in Asia (and China in particular), Fertitta Entertainment and
       Fertitta Hospitality appear to have anticipated those potential
       consequences even before reaction reached its onerous, global
       scale. And so, LNY was formed as a Texas LLC in February 2020
       as noted above.
            The seventeen restaurants insured under the pertinent policy
       then suffered business-interruption losses due to pandemic-
       related shutdowns. Fertitta Entertainment submitted claims
       under the policy to Zurich in April 2020. Dkt 11 at 2; Dkt 14 at 8.
       Zurich denied those claims at some point later that month or the
       next. Dkt 11 at 2.
            Fertitta Entertainment and Fertitta Hospitality purported to
       assign their claims under the policy to LNY on July 6, 2020 for
       the nominal sum of ten dollars. Dkt 11-1 at 1. The at-issue
       assignment was executed by Steven L. Scheinthal on behalf of the
       Fertitta entities and by Richard H. Liem on behalf of LNY. Id
       at 3. Scheinthal is an executive vice president and the general
       counsel of Fertitta Entertainment, as well as the vice president
       and secretary of Fertitta Hospitality. Dkt 14-1 at 164–65; Dkt
       11-2 at 3. But he’s also the managing member of LNY. Dkt 1-10.
       Liem is the vice president and managing member of Morton’s
       (who, it must be remembered, is in turn the sole member of
       LNY). Dkt 11-2 at 1, 3. But he’s also an executive vice president




                                       3
Case 4:20-cv-02992 Document 27 Filed on 09/03/21 in TXSD Page 4 of 21




       and the chief financial officer of Fertitta Entertainment. Dkt 14-1
       at 164.
            In other words, this was no arm’s-length assignment for
       value. The signatories of both Fertitta Entertainment and Fertitta
       Hospitality (as the assignors) and LNY (as the assignee) were
       each directly affiliated with each other. And LNY affirmed at
       hearing that Fertitta Entertainment is the “ultimate parent” of
       and retained a financial interest in LNY. Dkt 22 at 38.
            Eighteen days after the putative assignment, LNY brought
       action against Zurich in Texas state court for breach of contract,
       breach of the duty of good faith and fair dealing, and violations
       of the Texas Insurance Code. LNY’s complaint makes clear that
       it asserts claims on its own behalf. For instance, it alleges:
                      An actual and genuine justiciable
                 controversy presently exists between Plaintiff
                 and Zurich that justifies a declaration regarding
                 the parties’ rights and obligations under the Policy.
                      In particular, Plaintiff seeks a declaration
                 that the Policy covers Plaintiff’s claims for direct
                 physical loss of or damage to real property
                 arising out of the public’s fear of the
                 coronavirus, the various governmental shut-
                 down orders, the coronavirus itself, or some or
                 all of these factors combined together.
       Dkt 1-2 at ¶¶ 14–15 (emphasis added). Although unable to
       provide an exact figure at hearing, counsel for LNY asserted that
       “multi-millions” in damages are here at stake. Dkt 22 at 39.
            Zurich answered the petition in August 2020 and amended
       its answer two days later. Dkts 1-4, 1-5. It raises several
       affirmative defenses, primarily arguing that LNY doesn’t have
       standing to bring the claims at issue because it isn’t insured under
       the policy. Dkt 1-5 at ¶ 1.
            Zurich also promptly removed the action, asserting diversity
       jurisdiction under 28 USC §§ 1332 and 1441. Dkt 1 at ¶ 8. LNY
       moved to remand, arguing that diversity doesn’t exist between it
       and Zurich because they’re both citizens of Illinois. Dkt 11 at 1.




                                        4
Case 4:20-cv-02992 Document 27 Filed on 09/03/21 in TXSD Page 5 of 21




            The Court heard argument at hearing in December 2020.
       Dkt 22. The parties were allowed supplemental filings based on
       arguments and cases discussed at hearing. Dkts 24–26.
                 2. Legal standard
            Article III, § 2 of the United States Constitution vests federal
       courts with jurisdiction over controversies between “Citizens of
       different States.” This is given statutory effect by 28 USC
       § 1332(a)(1). Where a plaintiff elects to sue a defendant in state
       court even though “original jurisdiction” also exists in
       federal court, 28 USC § 1441(a) permits that defendant to remove
       the action from state court. But the action must be remanded
       under 28 USC § 1447(c) if “at any time before final judgment it
       appears that the district court lacks subject matter jurisdiction.”
            The removing party “has the burden of proving by a
       preponderance of the evidence that subject matter jurisdiction
       exists.” New Orleans & Gulf Coast Railway Co v Barrois, 533 F3d
       321, 327 (5th Cir 2008) (citations omitted); see also Charles Alan
       Wright and Arthur R. Miller, Federal Practice and Procedure § 43
       (West 2d ed April 2019 update). This is no easy lift. The removal
       statute is strictly construed in favor of remand. Manguno v
       Prudential Property & Casualty Insurance, 276 F3d 720, 723 (5th Cir
       2002). And a presumption exists against subject matter
       jurisdiction, which “must be rebutted by the party bringing an
       action to federal court.” Coury v Prot, 85 F3d 244, 248 (5th Cir
       1996) (citation omitted). The Fifth Circuit holds that any “doubts
       regarding whether removal jurisdiction is proper should be
       resolved against federal jurisdiction.” Acuna v Brown & Root, Inc,
       200 F3d 335, 339 (5th Cir 2000).
            The existence of federal subject matter jurisdiction is
       determined at the time of removal. See In re Bissonnet Investments
       LLC, 320 F3d 520, 525 (5th Cir 2003), citing Arnold v Garlock,
       278 F3d 426 434 (5th Cir 2002). This includes consideration of
       “the claims in the state court petition as they existed at the time
       of removal.” Manguno, 276 F3d at 723 (citation omitted).
            With respect to diversity jurisdiction, the Supreme Court
       holds that “the citizens upon whose diversity a plaintiff grounds
       jurisdiction must be real and substantial parties to the
       controversy.” Navarro Savings Association v Lee, 446 US 458, 460



                                        5
Case 4:20-cv-02992 Document 27 Filed on 09/03/21 in TXSD Page 6 of 21




       (1980) (quotations omitted) (collecting cases). Indeed, federal
       courts “must disregard nominal or formal parties and rest
       jurisdiction only upon the citizenship of real parties to the
       controversy.” Ibid (citations omitted).
            It’s an “old and recurring song” that local plaintiffs favor
       local courts, while foreign defendants try to avoid them.
       Smallwood v Illinois Central Railroad Co, 385 F3d 568, 576 (5th Cir
       2004, en banc). But federal courts “may and should take such
       action as will defeat attempts to wrongfully deprive parties
       entitled to sue in the Federal courts of the protection of their
       rights in those tribunals.” Alabama Great Southern Railway Co v
       Thompson, 200 US 206, 218 (1906); see also Wecker v
       National Enameling & Stamping Co, 204 US 176, 186 (1907). It’s
       therefore “well-settled that the district court will not allow
       removal to be defeated by . . . a merely apparent assignment of
       claims.” Wright & Miller, Federal Practice and Procedure, § 3723.1.
       Other federal courts are in accord. For example, see Attorneys
       Trust v Videotape Computer Products, 93 F3d 593, 596–99 (9th Cir
       1996) (collecting cases); see also Nukote of Illinois, Inc v Clover
       Holdings, Inc, 2011 WL 13290667, *9 (ND Tex).
                 3. Analysis
            Did the at-issue assignment from the Fertitta entities to LNY
       destroy the diversity jurisdiction that otherwise exists between
       the Fertitta entities and Zurich?
                      a. Ability to identify the real parties in interest
            LNY argues that precedent leaves this Court entirely without
       power even to entertain the above question, which would inquire
       into the basis of an allegedly complete assignment. Dkt 11 at 3–
       8. The Supreme Court has essentially defined complete assignments
       as those “where the transfer of a claim is absolute, with the
       transferor retaining no interest in the subject matter.” Kramer v
       Caribbean Mills, Inc, 394 US 823, 828 n 9 (1969) (citations
       omitted). But the claims at issue here derive from a contractual
       relationship (being the subject insurance policy) that expressly
       addressed assignments. Whether the assignment is complete thus
       depends upon whether the assignment is itself valid under that
       contract. Because if invalid, the assignment didn’t actually happen
       at all—much less in the sense of being complete.



                                       6
Case 4:20-cv-02992 Document 27 Filed on 09/03/21 in TXSD Page 7 of 21




            LNY cites cases tracing to Provident Savings Life Assurance
       Society of New York v Ford, 114 US 635 (1885). An individual
       judgment creditor (Charles Cochran, a resident of Ohio) there
       assigned 100% of his interest in a judgment against Provident (a
       New York corporation) to the plaintiff (Daniel Ford, a citizen of
       New York). The assignee/plaintiff then sought to collect the
       judgment in New York state court—diversity having been
       destroyed. 114 US 635, 636–37 (1885). Provident removed the
       matter, arguing in part that diversity jurisdiction existed because
       the assignment was fraudulent, with the result being that the
       original, non-diverse judgment creditor remained the real party in
       interest. Id at 637, 640. The Supreme Court disagreed, stating at
       considerable length:
                 The plain answer to this position is, that the
                 action was nevertheless Ford’s, and as against
                 him there was no right of removal. If he was a
                 mere tool of Cochran, and if the latter was the
                 person really interested in the cause, the action
                 could not have been sustained; for the Code of
                 Procedure of New York declares, that every
                 action must be prosecuted in the name of the
                 real party in interest, except in a few cases not
                 including this. And not alone in New York, but
                 anywhere, if it could be shown that the
                 assignment was fraudulent as against the
                 defendant, it would be void, and this fact would
                 be a defence to the action brought by the
                 assignee. We know of no instance where the
                 want of consideration in a transfer, or a
                 colorable transfer of a right of action from a
                 person against whom the defendant would have
                 a right of removal to a person against whom he
                 would not have such a right, has been held a
                 good ground for removing a cause from a State
                 to a federal court. Where an assignment of a
                 cause of action is colorably made for the
                 purpose of giving jurisdiction to the United
                 States court, § 5 of the act of Congress of
                 March 3, 1875, relating to removals, has now



                                       7
Case 4:20-cv-02992 Document 27 Filed on 09/03/21 in TXSD Page 8 of 21




                 given to the Circuit Courts power to dismiss or
                 remand the cause at any time when the fact is
                 made to appear. And by analogy to this law, it
                 may, perhaps, be a good defence to an action in
                 a State court, to show that a colorable
                 assignment has been made to deprive the
                 United States court of jurisdiction; but, as
                 before said, it would be a defence to the action,
                 and not a ground of removing that cause into
                 the federal court.
       Id at 640–41 (internal quotations omitted).
            More succinctly, the Fifth Circuit observed that Provident and
       its progeny establish two propositions “where assignments of a
       complete cause are concerned.” Grassi v Ciba-Geigy, Ltd, 894 F2d
       181, 183 (5th Cir 1990). First, “federal courts lack the power to
       look beyond the pleadings in determining the existence of
       diversity jurisdiction absent specific statutory authorization.”
       Ibid. Second, “state law and the state court systems will adequately
       defend a defendant’s right to removal jurisdiction against devices
       designed to defeat it.” Ibid.
            It’s questionable whether Provident will remain good law if
       and whenever considered again by the Supreme Court. For
       instance, the Fifth Circuit in Grassi remarked, “Although the basic
       propositions for which Provident and its progeny stand have been
       abandoned, the Supreme Court has not had formal occasion to
       reexamine that ruling since 1887.” 894 F2d at 184. In so saying,
       it referenced Wecker v National Enamelling & Stamping, Co, 204 US
       176, 185–86 (1907), “which recognized that federal courts do
       possess some inherent authority to look beyond the pleadings in
       order to protect a litigant’s right to diversity jurisdiction.”
       894 F2d at 183. And it cited In the Matter of the State of Nebraska,
       209 US 436, 444–45 (1908), which held “the duty of the federal
       court” to be determination of the “actual party plaintiff . . . by
       consideration of the nature of the case presented by the whole
       record, and not simply by a reference to the nominal parties.”
       894 F2d at 183. The Ninth Circuit agreed that such doubts about
       the continued verity of Provident are “well-grounded.” Attorneys
       Trust v Videotape Computer Products, 93 F3d 593, 599 (9th Cir 1996).




                                        8
Case 4:20-cv-02992 Document 27 Filed on 09/03/21 in TXSD Page 9 of 21




            Still, Provident remains a binding pronouncement—at least as
       far as that decision goes. And indeed, the Fifth Circuit in Grassi
       strove to avoid the question of “whether the Supreme Court was
       incorrect” in its decision by limiting Provident to its facts and
       declining to extend it to the facts in Grassi of partial (as opposed
       to complete) assignment. 894 F2d at 184–85.
            A similar approach is warranted here. The result required by
       Provident only obtains “where assignments of a complete cause are
       concerned.” Grassi, 894 F2d at 183. But more precisely, it obtains
       where what’s before the court is indisputably a complete
       assignment. That was the precise situation in Provident, where the
       completeness of the assignment of an enforceable judgment was
       readily determined on its face. Judgments aren’t contracts and
       don’t of their nature come with anti-assignment restrictions. This
       is what the Supreme Court meant when it said that “the action
       was nevertheless [the assignee/plaintiff’s], and as against him
       there was no right of removal.” 114 US at 640.
            By contrast, Fertitta Entertainment and Fertitta Hospitality
       were in contractual privity with Zurich when it denied their claims
       and gave rise to the causes of action that LNY now purports to
       assert. That contractual relationship was (and is) subject to a valid
       anti-assignment clause. And that bargained-for, anti-assignment
       clause impacts the completeness of the putative assignment.
            Understanding these factual differences properly respects the
       actual holding in Provident. The broader language quoted in full
       above (and upon which LNY emphasizes and relies) contains
       observations that move well beyond the facts of the underlying,
       as-assigned judgment at issue there. As such, the Supreme
       Court’s own interpretive pronouncements mustn’t be ignored.
       For example, as stated in Cohens v Virginia by Chief Justice John
       Marshall:
                  It is a maxim not to be disregarded, that general
                  expressions, in every opinion, are to be taken in
                  connection with the case in which those
                  expressions are used. If they go beyond the case, they
                  may be respected, but ought not to control the judgment
                  in a subsequent suit when the very point is presented for
                  decision. The reason of this maxim is obvious.




                                        9
Case 4:20-cv-02992 Document 27 Filed on 09/03/21 in TXSD Page 10 of 21




                   The question actually before the Court is
                   investigated with care, and considered in its full extent.
                   Other principles which may serve to illustrate it,
                   are considered in their relation to the case
                   decided, but their possible bearing on all other
                   cases is seldom completely investigated.
        19 US 264, 399–400 (1821) (emphasis added). Or as more
        recently and succinctly stated, “[W]e are not bound to follow our
        dicta in a prior case in which the point now at issue was not fully
        debated.” Central Virginia Community College v Katz, 546 US 356,
        363 (2006) (citation omitted); see also United States v Becton,
        632 F2d 1294, 1296 n 3 (5th Cir 1980) (citation omitted).
             “Not all text within a judicial decision serves as precedent.”
        Bryan A. Garner, et al, The Law of Judicial Precedent 44 (Thomson
        Reuters 2016). And Provident in no way addressed an anti-
        assignment provision in a contract that one party has disregarded
        to manipulate federal-court jurisdiction as against its
        counterparty to that contract. This means that LNY is here
        seeking a result ostensibly springing from Provident, but on facts
        which that case in no way touched or concerned—and so (in the
        words of Chief Justice Marshall) its argument was neither
        investigated with care, nor considered in its full extent. That’s all well and
        good, were LNY here arguing that the result in Provident is sound
        and should be extended on its own merit to this present context.
        But it is quite another to argue that Provident is a blindfold
        preventing this Court from even considering whether and how it
        might apply in this situation. Indeed, to the extent that LNY’s
        argument for following Provident “depends on radically
        reconceptualizing its reasoning, that argument is at odds with
        itself.” Citizens United v Federal Election Commission, 558 US 310
        at 384 (2010) (Roberts, CJ, concurring). That’s because stare decisis
        “is a doctrine of preservation, not transformation.” Ibid.
             This action concerns a putative assignment that would destroy,
        rather than create, diversity jurisdiction. Were it simply the latter,
        federal statute would itself defeat LNY: “A district court shall not
        have jurisdiction of a civil action in which any party, by
        assignment or otherwise, has been improperly or collusively
        made or joined to invoke the jurisdiction of such court.” 28 USC




                                             10
Case 4:20-cv-02992 Document 27 Filed on 09/03/21 in TXSD Page 11 of 21




        § 1359. LNY points to this statute when arguing that the lack of
        a statutory directive running the other direction sanctions its
        tactic here. Dkt 25 at 1–2; Dkt 19 at 5–6. But a well-respected
        treatise on federal procedure flatly disagrees: “The absence of a
        statute comparable to the anti-collusion provision in
        Section 1359 of Title 28, although somewhat inhibiting, should
        not prevent completely the federal courts from protecting a
        litigant’s statutory right to invoke diversity jurisdiction when the
        controversy really is between parties on one side who are
        completely diverse from those who are on the other side of the
        case.” Wright & Miller, Federal Practice and Procedure, § 3641. Quite
        simply, courts “should not presume that every statute answers
        every question.” Antonin Scalia and Bryan A. Garner, Reading
        Law: The Interpretation of Legal Texts 93 (West 2012). And a statute
        prohibiting common jurisdictional manipulation in one direction
        doesn’t make a less-common jurisdictional manipulation in
        another direction permissible.
              Beyond all this, the Fifth Circuit plainly holds, “Because of
        their similarity, assignments which destroy diversity and
        assignments which create diversity should be analyzed under the
        same standard.” Grassi, 894 F2d at 186. Indeed, the Supreme
        Court instructs that the question posed at the outset must be
        answered precisely because subject matter jurisdiction is
        measured only by the identities of the real parties in interest. For
        example, see Navarro, 446 US at 460–61 (collecting authority).
        Indeed, the Supreme Court has long and forcefully held, “Federal
        courts should not sanction devices intended to prevent a removal
        to a Federal court where one has that right, and should be equally
        vigilant to protect the right to proceed in the Federal court as to
        permit the state courts, in proper cases, to retain their own
        jurisdiction.” Wecker, 204 US at 186.
              LNY touts a number of decisions that it argues warrant an
        opposite determination. But crucially, none appear to have
        involved claims arising out of a contractual relationship governed
        by an anti-assignment clause. See Dkt 15 at 5–6 and Dkt 19 at 7–
        8, citing Amalgamated Gadget, LP v Mack, 2004 WL 549483, *3
        (ND Tex) (involving complete assignment of claims arising out
        of purchase of senior notes and alleged securities fraud); Nepveux,




                                         11
Case 4:20-cv-02992 Document 27 Filed on 09/03/21 in TXSD Page 12 of 21




        Inc v Mobil Exploration & Producing North America, 2018 WL
        4523953, *3 (WD La) (involving complete assignment to new
        corporation of ownership interest in real property and all claims
        related to contaminated land); Gulf Hydrogen & Energy, Inc v
        Eastman Chemical Co, 2013 WL 5945671, *3 (SD Tex), Civil
        Action No 13-00276, Dkt 1-1 (involving complete assignment of
        claims for breach of contract, fraud, fraud by nondisclosure,
        fraudulent inducement, and promissory estoppel upon change of
        corporate form from Texas LLC to Delaware corporation);
        6200 GP, LLC v Multi Service Corp, 2014 WL 12668504, *2
        (ND Tex), 2018 WL 3154594, *1 (Tex App—Dallas, no pet) (on
        remand) (involving transfer of ownership between sole member
        entities of plaintiff LLC as to claims for breach of several
        memorandums of understanding involving development of a
        maritime fueling payment system and related software ); Ivanhoe
        Leasing Corp v Texaco, Inc, 791 F Supp 665, 666–68 (SD Tex 1992)
        (involving complete transfer of grantor’s interest in real property
        as to claims for negligence, gross negligence, trespass, and
        nuisance).
             Attention thus properly turns to answering the question
        posed at the outset.
                      b. Identifying the real parties in interest
             The identity of the real parties in interest depends here upon
        the validity of the at-issue assignment. If that assignment was
        proper under the policy, diversity jurisdiction over the action fails
        because LNY and Zurich are both citizens of Illinois. But if it
        wasn’t, complete diversity exists because the action is really
        between Zurich (a citizen of Illinois and Delaware) and Fertitta
        Entertainment and Fertitta Hospitality (citizens of Texas).
             Zurich raises three arguments against validity. First, it asserts
        that the putative assignment is precluded by the policy’s anti-
        assignment clause. Dkt 14 at 13–18. Second, it maintains that such
        purported assignment violates Texas law. Id at 18–19. Third,
        Zurich insists that LNY’s citizenship should be disregarded
        under federal law because the at-issue assignment was
        “collusively or improperly made to avoid diversity jurisdiction.”
        Id at 21–25. The latter two contentions needn’t be directly
        addressed. Resolution of the first is dispositive, particularly in




                                         12
Case 4:20-cv-02992 Document 27 Filed on 09/03/21 in TXSD Page 13 of 21




        view of typical standards on a motion to dismiss as to
        consideration of the complaint’s well-pleaded facts.
             The legal standards set out above dictate that what matters
        when assessing jurisdiction following removal are “the claims in
        the state court petition as they existed at the time of removal.”
        Manguno, 276 F3d at 723 (citation omitted). And in that respect,
        LNY’s petition proceeds on contention that it is pursuing its own
        claims as if it was itself insured under the policy. For instance, it
        insists that “the Policy is a valid and enforceable contract, and the
        Plaintiff performed its obligations under that contract,” and that “Zurich
        breached its duty of good faith and fair dealing by failing to
        conduct an investigation into Plaintiff’s claims.” Dkt 1-2 at ¶¶ 16, 22
        (emphasis added).
             Such pleading presupposes that LNY—and not the Fertitta
        entities—has rights and duties under the policy that gave rise to
        its own claims. But that can’t be so because the insurance policy
        flatly prohibits the transfer of “rights and duties.” Dkt 14-1 at 42.
        A number of cases reject this type of purported assignment. See
        Dkt 14 at 13–17, citing, among others, Texas Farmers Insurance Co v
        Gerdes, 880 SW2d 215, 218 (Tex App—Fort Worth 1994, writ
        denied) (collecting cases); Paramount Disaster Recovery, Inc v
        Axis Surplus Insurance Co, 2011 WL 3875357, *3–4 (SD Tex);
        Chul Ju Choi v Century Surety Co, 2010 WL 3825405, *4–5 (SD Tex).
             LNY in fact acknowledges that the anti-assignment clause
        bars the transfer of rights and duties as to coverage under the
        policy. Dkt 11 at 5–6, Dkt 22 at 7–8, 25. But it argues that this
        particular assignment isn’t prohibited because it involved putative
        assignment of causes of action, whereas the anti-assignment clause
        only prohibits the assignment of rights and duties. It cites several
        cases that it says recognize such a distinction under Texas law.
        Dkt 11 at 5–6, citing, among others, Elness Swenson Graham
        Architects, Inc v RLJ II-C Austin Air, LP, 520 SW3d 145, 156 n 3
        (Tex App—Austin 2017, pet denied); Pagosa Oil & Gas, LLC v
        Marrs and Smith Partnership, 323 SW3d 203, 211–12 (Tex App—
        El Paso, 2010, pet denied); City of San Antonio v Valemas, Inc, 2012
        WL 2126932, *8 (Tex App—San Antonio, no pet); City of
        Brownsville v AEP Texas Central Co, 348 SW3d 348, 358 (Tex
        App—Dallas 2011, pet denied). Zurich disputes that any such




                                           13
Case 4:20-cv-02992 Document 27 Filed on 09/03/21 in TXSD Page 14 of 21




        distinction exists, contending instead that it is nothing other than
        rights and duties that give rise to causes of action. Dkt 14 at 13–18.
             The semantic difference—if any—between rights and duties
        and causes of action in the context of Texas insurance law needn’t
        be resolved. For it’s a distinction that depends upon LNY having
        proceeded here on the basis that it was actually assigned causes of
        action. To the contrary, LNY’s live petition plainly asserts its own
        claims deriving from its own rights and duties, not mere causes of
        action of the Fertitta entities.
             The holding of the Fifth Circuit in Keller Foundations, Inc v
        Wausau Underwriters Insurance Co is instructive. See 626 F3d 871
        (5th Cir 2010). A purchase agreement there transferred nearly all
        assets of an insured to the plaintiff. An anti-assignment clause in
        the pertinent insurance policy barred the transfer of “rights and
        duties” of the insured. The plaintiff was later sued for harm
        arising from work done by the insured prior to the purchase and
        transfer. The insurance company refused to provide coverage,
        and the plaintiff brought action alleging breach of contract,
        violations of the Texas Insurance Code, and breach of the duty
        of good faith and fair dealing. Id at 872–73. The Fifth Circuit held
        that the assignment was barred by the policy’s anti-assignment
        clause because, at base, the plaintiff was trying to obtain coverage
        under the policy. Id at 875. And it specifically observed that the
        plaintiffs couldn’t “circumvent the non-assignment clause by
        casting the transfer of the insurance coverage as the transfer of a
        chose in action.” Ibid (internal quotations omitted).
             So, too, here. Fertitta Entertainment and Fertitta Hospitality
        entered into the putative assignment with LNY after their alleged
        harm arose upon the denial by Zurich of their submitted claims.
        See Dkt 14 at 8–11. And LNY seeks to distinguish its situation
        on assertion that it isn’t seeking coverage for itself under the
        policy. Dkt 22 at 7–8, 10–11. While that’s an interesting attempt
        to thread the eye of a very small needle, it still runs into the same
        problem—being that its petition takes the opposite position. For
        instance, in addition to what’s already quoted above, LNY flatly
        avers:
                  Zurich received notice of the facts related to
                  Plaintiff’s claim under the Policy. Zurich




                                         14
Case 4:20-cv-02992 Document 27 Filed on 09/03/21 in TXSD Page 15 of 21




                  acknowledged receipt of the claim. Plaintiff
                  cooperated with Zurich and furnished all
                  information and items requested. Despite such
                  cooperation, the fact that Zurich was or should
                  have been aware that Plaintiff’s losses and damages
                  were covered by the policy, and the passage of
                  more than 60 days from the time Zurich
                  received all of the information requested to
                  process Plaintiff’s claim, Zurich denied the claim
                  instead of paying it.
        Dkt 1-2 at ¶ 20 (emphasis added). This position manifests itself
        even in the requested remedy, where LNY goes so far as to
        request “a declaration regarding the parties’ rights and obligations
        under the Policy.” Id at ¶ 14 (emphasis added).
             LNY raised a further argument in reply, insisting that the at-
        issue assignment is valid even if it violates the terms of the policy.
        Dkt 15 at 1. Being raised for the first time in a reply brief, the
        argument is technically waived. See Houser v LTD Financial Services
        LP, 512 F Supp 3d 746, 751 (SD Tex 2021), citing United States v
        Jackson, 426 F3d 301, 304 n 2 (5th Cir 2005). Indeed, a motion by
        Zurich to surreply was denied as unnecessary because new
        arguments wouldn’t be considered. Dkt 16; Minute Entry of
        10/28/2020. Even so, both parties addressed the topic at
        hearing. As such, LNY was allowed to file a further three-page
        response so that the surreply could be fairly considered here. See
        Dkt 24; see also Dkt 22 at 14, 21–23.
             LNY relies on a Texas Supreme Court decision for the
        proposition that “even if a contract itself ‘was not validly assigned
        or assignable’ that ‘does not prevent a valid assignment’ of a
        ‘claim.’” Dkt 15 at 1, quoting Dearborn Stove Co v Caples, 236 SW2d
        486, 490 (1951). But that’s a quite incomplete understanding of
        the proposition for which Dearborn actually stands. A tenant there
        attempted to assign his prepaid residential lease to his former
        employer by writing on the back of the lease, “I hereby assign all
        of my rights in this lease to Dearborn Stove Co.” Caples v Dearborn
        Stove Co, 231 SW2d 669, 673 (Tex Civ App—Dallas 1950), rev’d
        in part, aff’d in part, 236 SW2d 486 (Tex 1951). But the lease “was
        expressly nonassignable” without the landlord’s consent and




                                         15
Case 4:20-cv-02992 Document 27 Filed on 09/03/21 in TXSD Page 16 of 21




        consideration. 236 SW2d at 487. The landlord then occupied the
        residence for the remainder of the lease. 231 SW2d at 670. The
        assignee brought action, seeking damages for wrongful ouster,
        recovery of the unearned rent, and rent overcharges, along with
        treble damages and attorney fees pursuant to the Federal
        Emergency Price Control Act of 1942. Id at 671; 236 SW2d at
        487–88. Two years later, the assignor formally assigned “any and
        all causes of action and claims which he now * * * possess against
        the [the landlord] and arising out of the transactions” to the
        assignee. 231 SW2d at 673 (emphasis and alterations in original).
             The Texas Supreme Court thus had two assignments to
        consider. It first held that the lease itself couldn’t be assigned
        according to its plain terms. 236 SW2d at 488–89. It also held
        that the overcharge claim under the federal statute was separately
        assignable. Id at 490 (citations omitted). But it further held that,
        even though the federal statue permitted recovery of treble
        damages and attorney fees, those aspects weren’t assignable
        because “[r]ights of action of this type which do not survive death
        (whether death of the owner of the right or the party against
        whom the right lies) are considered nonassignable.” Ibid
        (collecting cases).
             This means that Dearborn actually weighs in favor of Zurich
        for several reasons. Of considerable weight here, the Texas
        Supreme Court obviously considered and gave effect to the
        contractual anti-assignment clause, holding that “the lease itself
        was not validly assigned or assignable.” 236 SW2d at 490. The
        only claim that potentially survived despite that failed assignment
        was a federal statutory claim for “bare overcharges,” which was
        already assignable under Texas law based on prior Texas Supreme
        Court precedent. Id at 490 (citation omitted).
             To the contrary here, the only statutory claims asserted by
        LNY arise under the Texas Insurance Code. See Dkt 1-2
        at ¶¶ 18–21. And claims for violations of the Texas Insurance
        Code are “not assignable under Texas law.” Montoya v State Farm
        Mutual Automobile Insurance Co, 2017 WL 3726058, *4 (WD Tex),
        citing PPG Industries, Inc v JMB/Houston Centers Partners Ltd, 146
        SW3d 79, 87 (Tex 2004), and Great American Insurance Co v Federal
        Insurance Co, 2006 WL 2263312, *10 (ND Tex); see also American




                                        16
Case 4:20-cv-02992 Document 27 Filed on 09/03/21 in TXSD Page 17 of 21




        Southern Insurance Co v Buckley, 748 F Supp 2d 610, 626 (ED Tex
        2010) (citation omitted). That’s because such claims “are personal
        rather than property based.” Lee v Rogers Agency, 517 SW3d 137,
        166 (Tex App—Texarkana 2016, pet denied) (internal quotations
        omitted).
             Likewise, the non-statutory claims asserted by LNY aren’t
        assignable. Its breach-of-contract claim is barred by the anti-
        assignment clause, as already discussed. The only other non-
        statutory claim is for breach of the duty of good faith and fair
        dealing (which LNY also characterizes as a common law bad-
        faith claim). Dkt 1-2 at 4–5; Dkt 15 at 6–7. But the Texas
        Supreme Court has prohibited assignment of such claims. For
        example, in State Farm Fire & Casualty Co v Gandy, an insured
        individual settled with the plaintiff by “agreeing to a judgment in
        her favor . . . and assigning her any claims he had against [his
        insurer].” 925 SW2d 696, 697 (Tex 1996). The plaintiff (as the
        insured’s assignee) then brought action against the insurer on a
        host of claims that included bad faith, along with negligence,
        gross negligence, breach of contract, and violations of the Texas
        Insurance Code and the DTPA. Id at 703. The Texas Supreme
        Court determined that the assignment “violated public policy and
        therefore conveyed . . . nothing.” Id at 698. The court
        emphasized that it has consistently “invalidated assignments of
        choses in action that tend to increase and distort litigation.” Id
        at 711. And it reasoned that the assignment at issue did indeed
        prolong and distort the litigation. Id at 712–13. An intermediate
        Texas appellate court has since explained, “We are mindful of
        State Farm Fire & Casualty Co v Gandy, where the Supreme Court
        declared an agreement to assign a bad-faith claim to . . . be
        violative of public policy.” McGee v McGee, 936 SW2d 360, 363
        n 3 (Tex App—Waco 1996, writ denied).
             LNY’s petition and all of its arguments necessarily depend
        upon legal recognition that LNY itself has rights and duties under
        the policy. To the contrary, LNY can’t have anything of the sort
        for the very reason that the policy’s anti-assignment clause bars
        such transfer without the consent of Zurich. See Dkt 14-1 at 42.
        And there’s no dispute that Fertitta Entertainment and Fertitta




                                        17
Case 4:20-cv-02992 Document 27 Filed on 09/03/21 in TXSD Page 18 of 21




        Hospitality made the putative assignment to LNY without
        Zurich’s consent. This, then, means several things in turn.
             First, the at-issue assignment is invalid under the plain terms
        of the policy, at least for purposes of measuring jurisdiction as
        against Zurich as the non-consenting counterparty to the
        underlying contract.
             Second, Fertitta Entertainment, Fertitta Hospitality, and
        Zurich are the real parties to this controversy.
             Third, complete diversity exists among the real parties.
             Fourth, Zurich has met its burden of proving by a
        “preponderance of the evidence that subject matter jurisdiction
        exists.” Barrois, 533 F3d at 327 (citations omitted).
             Fifth, the motion by LNY to remand must be denied.
             Sixth, and last, LNY can’t proceed further in this action as
        the plaintiff. That leaves open a question on the procedural path
        forward. Separate order will issue to entertain briefing on whether
        this action should be entirely dismissed or whether LNY may (or
        must) substitute Fertitta Entertainment and Fertitta Hospitality
        as plaintiffs.
                        c. Original understanding of diversity jurisdiction
             A final observation is in order. The caseload within the
        federal courts would be much lightened if only state-law disputes
        such as this could be off-loaded to state courts having
        jurisdiction. But the jurisdictional mandates pertinent to
        Article III power in the United States Constitution aren’t some
        technicality or bothersome hurdle. They’re part of the basis of
        the bargain upon which this nation was formed. What’s really at
        stake here, then, is a federal guarantee of procedural protection
        that encourages robust national commerce.
             Justice Joseph Story summarized the concerns animating the
        provision of diversity jurisdiction in his Commentaries on the
        Constitution of the United States this way:
                  Nothing can conduce more to general harmony and
                  confidence among all the states, than a consciousness,
                  that controversies are not exclusively to be decided by the
                  state tribunals; but may, at the election of the party, be
                  brought before the national tribunals. Besides; it



                                         18
Case 4:20-cv-02992 Document 27 Filed on 09/03/21 in TXSD Page 19 of 21




               cannot escape observation, that the judges in
               different states hold their offices by a very
               different tenure. Some hold during good
               behaviour; some for a term of years; some for a
               single year; some are irremovable, except upon
               impeachment; and others may be removed
               upon address of the legislature. Under such
               circumstances it cannot but be presumed, that
               there may arise a course of state policy, or state
               legislation, exceedingly injurious to the interests
               of the citizens of other states, both as to real
               and personal property. It would require an
               uncommon exercise of candour or credulity to
               affirm, that in cases of this sort all the state
               tribunals would be wholly without state
               prejudice, or state feelings; or, that they would
               be as earnest in resisting the encroachments of
               state authority upon the just rights, and interests
               of the citizens of other states, as a tribunal
               differently constituted, and wholly independent
               of state authority. And if justice should be as
               fairly and as firmly administered in the former,
               as in the latter, still the mischiefs would be most
               serious, if the public opinion did not indulge
               such a belief. Justice, in cases of this sort, should not
               only be above all reproach, but above all suspicion. The
               sources of state irritations and state jealousies
               are sufficiently numerous, without leaving open
               one so copious and constant, as the belief, or
               the dread of wrong in the administration of
               state justice. . . . There is another circumstance of no
               small importance, as a matter of policy; and that is, the
               tendency of such a power to increase the confidence and
               credit between the commercial and agricultural states. No
               man can be insensible to the value, in promoting credit,
               of the belief of there being a prompt, efficient, and
               impartial administration of justice in enforcing contracts.




                                          19
Case 4:20-cv-02992 Document 27 Filed on 09/03/21 in TXSD Page 20 of 21




        Joseph Story, 3 Commentaries on the Constitution of the United States
        § 1685 at 562–64 (Brown, Shattuck and Co 1833) (emphasis
        added).
             Justice Story’s observations derived from arguments during
        the ratification debates themselves. For example, Alexander
        Hamilton observed in The Federalist, no 80:
                  [I]n order to the inviolable maintenance of that
                  equality of privileges and immunities to which
                  the citizens of the union will be entitled, the
                  national judiciary ought to preside in all cases in
                  which one state or its citizens are opposed to
                  another state or its citizens. To secure the full
                  effect of so fundamental a provision against all
                  evasion and subterfuge, it is necessary that its
                  construction should be committed to that
                  tribunal, which, having no local attachments,
                  will be likely to be impartial between the
                  different states and their citizens, and which,
                  owing its official existence to the union, will
                  never be likely to feel any bias inauspicious to
                  the principles on which it is founded.
        The Federalist 537–38 (Wesleyan 1961) (Jacob E. Cooke, ed)
        (emphasis added). Or as more presciently stated by James Wilson
        in his important speech in favor of ratification:
                  Is it not an important object to extend our manufactures
                  and our commerce? This cannot be done, unless a proper
                  security is provided for the regular discharge of contracts.
                  This security cannot be obtained, unless we give
                  the power of deciding upon those contracts to
                  the general government.
        James Wilson, Speech at the Pennsylvania State Ratifying
        Convention (Dec 7, 1787), as published in 4 The Founders’
        Constitution 230 (Philip B. Kurland & Ralph Lerner, eds, 1987)
        (emphasis added).
             And so the newly formed states bound themselves more
        closely together, each relying on the fact that their own citizens
        couldn’t involuntarily be hauled before the courts of any of their
        state counterparts. Article III courts are thus obligated to hear



                                         20
Case 4:20-cv-02992 Document 27 Filed on 09/03/21 in TXSD Page 21 of 21




        disputes between citizens of different states when the parties are
        completely diverse. See originally Strawbridge v Curtiss, 7 US 267
        (1806). This procedural guarantee to out-of-state defendants has
        allowed commerce to flourish and thrive across state lines in this
        country (and indeed, internationally) because enterprises of all
        sizes can enter into contracts and transact business far and wide,
        confident in the knowledge that disputes will be resolved in a
        forum that is neutral at least in the sense of being federal and
        unaligned with, or within the power of, any particular state.
             This isn’t meant in any way to cast doubt on the competence
        and integrity of the Texas courts in Harris County to handle
        insurance disputes like this with an eye towards justice as dictated
        by the letter of the parties’ contract. But that’s not the point. The
        point instead is that diversity jurisdiction can’t be effectively
        amended out of the Federal Constitution by expedient
        assignment. And that would be the result of LNY’s strategy here.
        To honor the at-issue assignment would effectively permit and
        encourage such devices to destroy diversity jurisdiction in every
        commercial dispute involving valid anti-assignment clauses
        between otherwise completely diverse parties—meaning that any
        company seeking to be plaintiff in its hometown state court
        would have that door held wide open.
                 4. Conclusion
              The motion by Plaintiff LNY 5003, LLC to remand this
        action to Texas state court is DENIED. Dkt 11.
             The motion by Defendant Zurich American Insurance Co
        for leave to conduct jurisdictional discovery is DENIED AS MOOT.
        Dkt 18.
             SO ORDERED.


            Signed on September 3, 2021, at Houston, Texas.



                                      Hon. Charles Eskridge
                                      United States District Judge




                                         21
